Reasons for Allowance
Claim(s) 1–11 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, the primary reason for allowing this claim is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at a locking mechanism  is configured to lock a ball joint stationary for calibration of an orientation angle of a build platform in relation to an exposure arrangement so that a lower surface of the build platform is parallel with a second upper surface  of the exposure arrangement, wherein the ball joint comprises a ball member attached to the build platform, the ball member having a convex spherical outer surface, and a socket member connected to a frame, the socket member having a concave spherical inner surface adapted to receive the convex spherical outer surface of the ball member therein, and wherein a vertical guide is arranged in the frame, the socket member being arranged movable vertically inside and along the guide to permit a limited vertical movement of the socket member in relation to the frame, and wherein the locking mechanism is configured to lock the socket member stationary for calibration of the vertical position of the build platform to determine a zero level of the build platform in relation to the second upper surface of the exposure arrangement.
The novel feature above is illustrated in Figures 4–6 of the Applicant's drawings filed on 12/28/2020.
A subsequent search returned the following relevant references:
US 20140085620;
US 20150064298;
US 20150151489;
US 4297047; and
US 9827713.
However, the prior art fails to arrive at the novel feature of a vertical guide is arranged in the frame, the socket member being arranged movable vertically inside and along the guide to permit a limited vertical movement of the socket member in relation to the frame.
Therefore, claim 1 is allowed. 
Claim(s) 2–11 is/are allowed for the same reasons because they include the same allowable subject matter. 
Response to Arguments
Applicant's remarks, see page(s) 5, filed on 12/28/2020 were fully considered. The Applicant's remarks, together with the preliminary amendment filed on 06/03/2022, which amendments proposed by the Examiner, are enough to place the application in condition for allowance. Claim(s) 1–11 is/are allowed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANLEY L CUMMINS IV/Examiner, Art Unit 1743